DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show retractably insertable conical portions. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations of a first and second conical element in lines 1-5.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raike (US 8672339) in further view of Nam (KR 101331716).
Claim 1;
Raike teaches a symmetric bicycle (Fig. 5) comprising: a bicycle frame 10 comprising a seat member, a down member, a top member, and a head member (-near 16), wherein a first top end of the top member and a first down end of the down member are coupled to the head member, wherein a second top end of the top member is coupled to the seat member proximal to a first seat end of the seat member, wherein a second down end of the down member is coupled to the seat member proximal to a second seat end of the seat member, wherein the seat member comprises a fork disposed on the second seat end, wherein the fork comprises at least one fork leg extending parallelly along a seat longitudinal axis of the seat member (-see annotated figure below for corresponding frame members); a bicycle handle coupled to the bicycle frame (Fig. 5); a plurality of bicycle wheels coupled to the bicycle frame 202/14, wherein the plurality of bicycle wheels comprises at least one front bicycle wheel 14 and at least one rear bicycle wheel 202; and a crank assembly 70 coupled with at least one of the at least one front bicycle wheel and the at least one rear bicycle wheel for propelling the symmetric bicycle (Fig. 6), wherein the crank assembly comprises a crank wheel symmetrically disposed along a vertical plane passing through the seat member (Fig. 5, 70 – crank transmission considered aligned with seat), wherein the crank wheel is rotatably coupled (-rotated via 54) to a distal end of the at least one fork leg, wherein the crank wheel is rotatable around a crank wheel axis, wherein the crank wheel axis is perpendicular to the seat longitudinal axis, wherein the crank assembly comprises at least one pedal mechanism coupled to the crank wheel, wherein the at least one pedal mechanism is configured for receiving at least one force, wherein the receiving is configured for rotating the crank wheel in a rotating direction. (Fig. 5) Raike does not teach the crank wheel comprises a first wheel portion disposed on a first side of the vertical plane and a second wheel portion disposed on a second side of the vertical plane. 

    PNG
    media_image1.png
    665
    644
    media_image1.png
    Greyscale

Nam teaches a continuously variable transmission (-herein referenced as ‘CVT’) for a bicycle; wherein the crank assembly (Fig. 2) comprises a crank wheel 100 symmetrically disposed along a vertical plane, wherein the crank wheel comprises a first wheel portion disposed on a first side of the vertical plane 110A and a second wheel portion 110B disposed on a second side of the vertical plane; wherein the first wheel portion 110A comprises a first conical portion and the second wheel portion 110B comprises a second conical portion (Fig. 6), wherein the second conical portion is retractably insertable (-via springs 120A/B) in the first conical portion and the first conical portion is retractably insertable in the second conical portion (-via springs 120A/B) forming a wheel groove (Fig. 8b, - between 110A and 110b), wherein a second apex end of the second conical portion is retractably insertable in a first apex end of the first conical portion up to a second base end of the second conical portion and the first apex end is retractably insertable in the second apex end up to a first base end of the first conical portion (Fig. 3a, 111 – serves as apex end for conical portions that are retractable), wherein the wheel groove comprises an inner periphery characterized by a peripheral circumference corresponding to a conical circumference of the each of the first conical portion and the second conical portion at a length from each of the first apex end the second apex end. (Fig. 8b – distance between 110A and 110b); wherein the conical circumference progressively increases along a length of each of the first conical portion and the second conical portion (Fig. 3, 110 A/B) from each of the first apex end and the second apex end to each of the first base end and the second base end (- 110 widens from the base end to the apex), wherein the peripheral circumference corresponding to the conical circumference progressively increases based on inserting of the second conical portion in the first conical portion (Fig.3 – pulleys widen or contract based on tension) along the length from the second apex end up to the second base end and inserting of the first conical portion in the second conical portion along the length from the first apex end up to the first base end. (Fig. 3 – pulleys widen or contract based on tension); wherein the conical circumference progressively 25decreases along a length of each of the first conical portion and the second conical portion from each of the first base end and the second base end to each of the first apex end and the second apex end (- 110 widens from the base end to the apex), wherein the peripheral circumference corresponding to the conical circumference progressively decreases based on retracting of the second conical portion from the first conical portion (Fig.3 – pulleys widen or contract based on tension) along the length 30from the second base end up to the second and end and retracting of the first conical portion from the second conical portion along the length from the first base end up to the first apex end. (Fig.3 – pulleys widen or contract based on tension)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the belt CVT assembly of Nam with the bike frame structure of Raike to allow for improved power delivery to a drive wheel. This provides for the obvious benefit of improved safety on sloped surfaces or difficult terrain. (Nam, ¶0011, Lines 3-6)
Claim 4; 
Raike as modified teaches the plurality of bicycle wheels comprises a 30plurality of wheel hubs (Fig. 6), wherein a rear wheel hub of the plurality of wheel hubs comprises a first hub 208, a second hub 210, and a hub wheel, wherein the first hub is axially coupled to a first side of the hub wheel and the second hub is axially coupled to a second side of the hub wheel, wherein the at least one rear bicycle wheel comprises a 30first rear bicycle wheel 200 and a second rear bicycle wheel 202, wherein the first rear bicycle wheel is coupled to the first hub and the second rear bicycle wheel is coupled to the second hub, wherein the hub wheel is coupled with the crank wheel.  (Fig. 5 & 6, 204)
Claim 8; 
Raike as modified teaches the plurality of bicycle wheels comprises a 30plurality of wheel hubs, wherein a rear wheel hub of the plurality of wheel hubs comprises a first hub, a second hub, and a hub wheel (Fig. 5 & 6); wherein the first wheel portion (Nam, 110A)  comprises a first conical portion and the second wheel portion 110B comprises a second conical portion (Fig. 6), wherein the second conical portion is retractably insertable (Nam, Fig. 3 - via springs 120A/B and along shaft 100) in the first conical portion and the first conical portion is retractably insertable in the second conical portion (Nam -via springs 120A/B) forming a wheel groove (Nam, Fig. 8b, - between 110A and 110b), wherein a second apex end of the second conical portion is retractably insertable in a first apex end of the first conical portion up to a second base end of the second conical portion and the first apex end is retractably insertable in the second apex end up to a first base end of the first conical portion (Nam, Fig. 3a, 111 – serves as apex end for conical portions that are retractable), wherein the wheel groove comprises an inner periphery characterized by a peripheral circumference corresponding to a conical circumference of the each of the first conical portion and the second conical portion at a length from each of the first apex end the second apex end. (Nam, Fig. 8b – distance between 110A and 110b)
Claim 9;
Raike as modified teaches the conical circumference progressively increases along a length of each of the first conical portion and the second conical portion (Nam, Fig. 3, 110 A/B) from each of the first apex end and the second apex end to each of the first base end and the second base end (Nam, - 110 widens from the base end to the apex), wherein the peripheral circumference corresponding to the conical circumference progressively increases based on inserting of the second conical portion in the first conical portion (Nam, Fig.3 – pulleys widen or contract based on tension) along the length from the second apex end up to the second base end and inserting of the first conical portion in the second conical portion along the length from the first apex end up to the first base end. (Nam, Fig. 3 – pulleys widen or contract based on tension)
Claim 10;
Raike as modified teaches wherein the conical circumference progressively 25decreases along a length of each of the first conical portion and the second conical portion from each of the first base end and the second base end to each of the first apex end and the second apex end (Nam, - 110 widens from the base end to the apex), wherein the peripheral circumference corresponding to the conical circumference progressively decreases based on retracting of the second conical portion from the first conical portion (Nam, Fig.3 – pulleys widen or contract based on tension) along the length 30from the second base end up to the second and end and retracting of the first conical portion from the second conical portion along the length from the first base end up to the first apex end. (Nam, Fig.3 – pulleys widen or contract based on tension)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raike (US 8672339) and Nam (KR 101331716) as applied to claim 1 above, and in further view of Surratt (US 6161403).
Raike as modified teaches a symmetric bicycle (Fig. 5) comprising: a bicycle frame 10 comprising a seat member, a down member, a top member, and a head member (-near 16), wherein a first top end of the top member and a first down end of the down member are coupled to the head member, wherein a second top end of the top member is coupled to the seat member proximal to a first seat end of the seat member, wherein a second down end of the down member is coupled to the seat member proximal to a second seat end of the seat member, wherein the seat member comprises a fork disposed on the second seat end, wherein the fork comprises at least one fork leg extending parallelly along a seat longitudinal axis of the seat member (-see annotated figure below for corresponding frame members); a bicycle handle coupled to the bicycle frame (Fig. 5). Raike as modified does not teach a handle locking mechanism. 
Surratt teaches a twist-lock 20mechanism (Fig. 1 & 2), wherein the bicycle handle is rotatably coupled to the head member (Fig. 1), wherein the bicycle handle is configured for rotating around a handle axis of the bicycle handle in relation to the head member (Fig. 1), wherein the twist-lock mechanism comprises a first lock mechanism part (Fig. 1A, 82) and a second lock mechanism part (Fig. 2), wherein the first lock mechanism part is disposed on the bicycle handle (Fig. 1 & 1A, 11 & 82) and the second lock 25mechanism part is disposed on the head member (Fig. 1A, 20), wherein the rotating of the bicycle handle to at least one handle position in relation to the head member (Fig. 1A -align handlebars 10 to allow for 30) is configured for engaging the first lock mechanism part with the second lock mechanism part, wherein the engaging restricts subsequent rotating of the bicycle handle in relation to the head member from the at least one handle position. (Fig. 1, Col. 1, Lines 7-10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the locking mechanism of Surratt with the vehicle system of Raike as modified with Nam to provide for a security device without major modification to the existing front frame. This would provide for the obvious benefit theft deterrence with minimal alterations to the vehicle. (Surratt, Col. 2, Lines 32-39) 

Claims 7 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raike (US 8672339) and Nam (KR 101331716) as applied to claim 1 above, and in further view of Jochen (WO 2017070736)
Claim 7;
Raike as modified teaches a symmetric bicycle (Fig. 5) comprising: a bicycle frame 10 comprising a seat member, a down member, a top member, and a head member (-near 16), wherein a first top end of the top member and a first down end of the down member are coupled to the head member, wherein a second top end of the top member is coupled to the seat member proximal to a first seat end of the seat member, wherein a second down end of the down member is coupled to the seat member proximal to a second seat end of the seat member, wherein the seat member comprises a fork disposed on the second seat end, wherein the fork comprises at least one fork leg extending parallelly along a seat longitudinal axis of the seat member (-see annotated figure below for corresponding frame members); a bicycle handle coupled to the bicycle frame (Fig. 5). Raike as modified does not teach a crank wheel with protrusions.
Jochen teaches wherein the crank wheel comprises a plurality of protrusions disposed on a periphery of the crank wheel. (Fig. 19 – continuously variable transmission provided with protrusions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the pulleys of Jochen in place of the pulleys of a transmission system of Raike as modified by Nam to allow for -grooved surfaces to contact ribbed belt surfaces and therefore improve traction. This would provide for the obvious benefit of reduced slippage on the belt during power transfer and improve the longevity of the transmission belt. (Jochen, ¶0028-0029)
Claim 11;
Raike as modified teaches a retractable inserting mechanism coupled with the first conical portion and the second conical portion, wherein the retractable inserting mechanism comprises a spring-loaded piston configured for retractably inserting the second conical portion in the first conical 5portion and the first conical portion in the second conical portion. (Nam, Fig. 3a, 111 – serves as apex end for conical portions that are retractable)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raike (US 8672339) and Nam (KR 101331716) as applied to claim 1 above, and in further view of Jung (KR 20090096092 – English Translation of Description Provided).
Raike as modified teaches a symmetric bicycle (Fig. 5) comprising: a bicycle frame 10 comprising a seat member, a down member, a top member, and a head member (-near 16), wherein a first top end of the top member and a first down end of the down member are coupled to the head member, wherein a second top end of the top member is coupled to the seat member proximal to a first seat end of the seat member, wherein a second down end of the down member is coupled to the seat member proximal to a second seat end of the seat member, wherein the seat member comprises a fork disposed on the second seat end, wherein the fork comprises at least one fork leg extending parallelly along a seat longitudinal axis of the seat member (-see annotated figure below for corresponding frame members); a bicycle handle coupled to the bicycle frame (Fig. 5). Raike as modified does not teach a locking mechanism. 
Jung teaches a lock assembly (Fig. 3) coupled with at least one of the top member and the seat member 25, wherein the lock assembly is configured for securing the symmetric bicycle to at least one object 80, wherein the lock assembly comprises an extendable cable (-cable extended through frame) and a knot disposed on a first end of the cable, wherein the knot catches a second end of the cable for the securing of the symmetric bicycle. (Fig. 3, 80 – knot considered to be formed at the lock near 70)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the locking mechanism of Jung with the vehicle system of Raike as modified with Nam to provide for a security device that loops around an object to immobilize the vehicle. This would provide for the obvious benefit theft deterrence whilst also providing for a device that is easy to store with the vehicle. (Jung, ¶0005, Lines 7-11) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raike (US 8672339) and Nam (KR 101331716) as applied to claim 1 above, and in further view of Her (US 5499858).
Raike as modified teaches a symmetric bicycle (Fig. 5) comprising: a bicycle frame 10 comprising a seat member, a down member, a top member, and a head member (-near 16), wherein a first top end of the top member and a first down end of the down member are coupled to the head member, wherein a second top end of the top member is coupled to the seat member proximal to a first seat end of the seat member, wherein a second down end of the down member is coupled to the seat member proximal to a second seat end of the seat member, wherein the seat member comprises a fork disposed on the second seat end, wherein the fork comprises at least one fork leg extending parallelly along a seat longitudinal axis of the seat member (-see annotated figure below for corresponding frame members); a bicycle handle coupled to the bicycle frame (Fig. 5). Raike as modified does not teach a fluid device.  
Her teaches a bicycle frame (Fig. 4, 11) configured for receiving at least one fluid 40, wherein the bicycle frame is configured for storing the at least one fluid (Fig. 4), wherein at least one the seat member 10, the down member, the top member, and the head member comprises a cavity 40 for the receiving and the storing of the at least one fluid, wherein the bicycle frame is configured for transferring the at least one fluid for inflating at least one tire associated with the plurality of bicycle wheels. (Fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the air pump of Her with the vehicle system of Raike as modified with Nam to provide for an integrated pumping unit for quickly re-inflating tires. This would provide for the obvious benefit of convenience for underinflated tires as well as the reduction of weight for an operator. (Her, Col. 1, Lines 18-27)  

Allowable Subject Matter
Claims 14-20 are allowed. 
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 2;
Raike teaches a symmetrical bicycle (Fig. 1), and the reference of Nam teaches a continuously variable transmission. (Fig. 2) Neither reference indicate the use of a ‘direction converter’ for power transmission. Such an addition, in consideration of the elements of Claim 1, was deemed non-obvious in view of the prior art of record.
Claim 5;
Raike teaches a symmetrical bicycle (Fig. 1), and the reference of Nam teaches a continuously variable transmission. (Fig. 2) Neither reference indicate the use of a ratcheting ‘anti-rollback’ unit integrated with a disc braking assembly. Such an addition, in consideration of the elements of Claim 1, was deemed non-obvious in view of the prior art of record.
Claim 14;
Raike teaches a symmetrical bicycle (Fig. 1), and the reference of Nam teaches a continuously variable transmission. (Fig. 2) Neither reference indicate the use of a ‘direction converter’ for power transmission. Such an addition was deemed non-obvious in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of bicycle transmission systems of merit are listed on the included PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611